Title: To Thomas Jefferson from Hans Rodolph Saabye, 11 May 1792
From: Saabÿe, Hans Rodolph
To: Jefferson, Thomas


          
            Sir
            Copenhagen the 11 May 1792
          
          Two days ago your respected Lines of 7 March came to hands, which have given me the most lively Sensations of Satisfaction as well  as Gratitude, on account of the honour Bestowed on me by the united States of America, having appointed me Consul in the Kingdom of Denmark.—I am very sensible of the high degree of confidence shewn me by the representatives of one of the most respectable Nations.—The spirit of liberty, which placed America on the summit of Glory, secures her inhabitants admirers, and warm well wishers, in all parts of the Globe, where the light of reason illuminates the minds of the people.
          What could more effectualy excite the most perservering Endeavours, to deserve the approbation of those sages, who erect every Law on the firm basis of Equity and the promotion of the happiness of every Individual in the common wealth! You’ll excuse me Sir, for thus indulging myself in warm incomiums on your venerable Legislature.
          They are the Echo of the feelings of my heart, and on this Occassion, which opend every sluice of it to be soft, pleasing emotions of gratitude I could not stop my ardent desire, to acquaint you with the high Esteem I long ago had entertaind for your excellent Constitution.
          The thought of being in some measure made a Member of your happy Commonwealth is highly flattering to me. I request of your Goodness, to make these my sentiments known to the President and the Senate and to assure them, that I won’t let pass any oportunities in my power, to fulfil my obligations in the Capacity, in which I was appointed here, of which I have the honor to transmitt you this early notice, intending to give you more ample Accounts of whatever relates to my office, as soon as a sufficient time has ellapsed, to take every necessary Step for that purpose.
          Mean while I conclude with the sincerest wishes for the prosperity of the united States, and remain with sentiments of the most perfect Respect Sir! Your most obedient and most humble Servant,
          
            H. R. Saabye
          
        